DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-5, 9-11, & 14-15 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15th, 2021.
Claims 6-8 and 12-13 will be examined.

Claim Rejections - 35 USC § 112
Claims 6-8 & 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claims 6 & 12 recite functional language to define the claimed “length” of each first and second conduits.  Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  As it relates to Claims 6 & 12, Applicant defines a conduit length (i.e. a fixed structural dimension) relative to various time points of piston movement (i.e. non-structural variables).  The Examiner notes that Claims 6 & 12 do not require a constant speed 
For examination purposes, the Examiner has interpreted the claims to require first and second conduits each having a length that conveys fluid from a compressor outlet to a common junction, wherein at least one fluid pulse wave is reflected back from the junction.  It is noted that Applicant’s specification states "At discontinuities in the pipe flow conditions and geometry, such as at junctions of multiple routes of fluid flow and with respect to diameter changes, wave reflection normally occurs" (para. 25).  The specification goes on to state "There are always two waves propagating in opposite directions within a pipe that has flow” (para. 5), and further states “When the cross sectional area of the pipe changes, part of the wave continues to propagate and the remainder of the wave reflects in the opposite direction. When pipes branch or terminate, part of the wave continues to propagate and the remainder of the wave reflects in the opposite direction" (paras. 10-11).   Therefore, it is understood that two or more pipes carrying a fluid flow that join at a common junction implicitly contain two waves, a portion of which will reflect back upstream at junctions and the like.
near" in claims 6-8 & 12-13 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this instance, Applicant’s use of the term “near” to define various piston locations renders the claims indefinite because it cannot be ascertained which particular piston positions qualify as “near one of the first and second ends” or “near the middle”.  It is noted that Applicant’s specification (at paragraph 123) restates the same language, but does not appear to clarify the scope of the term “near” and what piston position are actually required by this language. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 6-8 & 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 6,692,239 to Nishikawa et al.

    PNG
    media_image1.png
    720
    816
    media_image1.png
    Greyscale

Claims 6 & 12, and with particular reference to Figure 3 shown immediately above, Nishikawa discloses:

(6)	A natural gas pumping system (Fig. 3; col. 2, lines 2-4), comprising: a reciprocating compressor (P3) including: a first cylinder (32A) having: a first end (i.e. right end); a second end (i.e. left end); a first piston in the first cylinder (col. 4, lines 6-11); an inlet through which natural gas is received (see flow arrows); and an outlet through which natural gas is discharged (see flow arrows); a second cylinder (32B) having: a first end (i.e. bottom end); a second end (i.e. top end); a second piston in the second cylinder (col. 4, lines 6-11); an inlet through which natural gas is received (see flow arrows); and an outlet through which natural gas is discharged (see flow arrows); a first conduit (34A) having a first end in fluid communication with the outlet of the first cylinder (see flow arrows), a second end in fluid communication with a junction (S) (see flow arrows), and a length (the length as shown) to reflect a pulse emanating from the first cylinder (implicit to the fluid flow within a pipe) back from the junction to the outlet of the first cylinder when the first piston is near one of the first and second ends of the first cylinder (under the 35 U.S.C. 102(b) rejection, Nishikawa teaches this limitation in view of Applicant’s originally filed specification at paragraph 5, which states that “There are always two waves propagating in opposite directions within a pipe that has flow”; thus, because there are always two waves propagating in the flow, pulses will implicitly reflect back from Nishikawa’s junction “S” to Nishikawa’s outlets at the time point claimed; under the 35 U.S.C. 103(a) rejection, Applicant’s conduit lengths are not specifically disclosed; however, it is noted that pulse reflection back from the junction “S” implicitly occurs during Nishikawa’s operation, as admitted by Applicant at paras. 5, 10-11, & 25 of the published specification, and Nishikawa specifically teaches optimizing conduit lengths for the purpose of minimizing pulsations; please also refer to the near” is indefinite); and a second conduit (34B) having a first end in fluid communication with the outlet of the second cylinder (see flow arrows), a second end in fluid communication with the junction (S) (see flow arrows), and a length (as shown) to reflect a pulse emanating from the second cylinder (implicit to the fluid flow within a pipe) back from the junction to the outlet of the second cylinder when the second piston is near one of the first and second ends of the second cylinder (under the 35 U.S.C. 102(b) rejection, Nishikawa teaches this limitation in view of Applicant’s originally filed specification at paragraph 5, which states that “There are always two waves propagating in opposite directions within a pipe that has flow”; thus, because there are always two waves propagating in the flow, pulses will implicitly reflect back from Nishikawa’s junction “S” to Nishikawa’s outlets at the time point claimed; under the 35 U.S.C. 103(a) rejection, Applicant’s conduit lengths are not specifically disclosed; however, it is noted that pulse reflection back from the junction “S” implicitly occurs during Nishikawa’s operation, as admitted by Applicant at paras. 5, 10-11, & 25 of the published specification, and Nishikawa specifically teaches optimizing conduit lengths for the purpose of minimizing pulsations; please also refer to the 112(b) rejection above, which details why the term “near” is indefinite).

(12)	A natural gas pumping system (Fig. 3; col. 2, lines 2-4), comprising: a reciprocating compressor (P3) including: a first cylinder (32A) having: a first end (i.e. right end); a second end (i.e. left end); a first piston in the first cylinder (col. 4, lines 6-11); an inlet through which natural gas is received (see flow arrows); and an outlet through which natural gas is discharged (see flow arrows); a second cylinder (32B) having: a first end (i.e. bottom end); a second end (i.e. top end); a second piston in the second cylinder (col. 4, lines 6-11); an inlet through which natural gas is received (see flow arrows); and an outlet through which natural gas is discharged (see 35 U.S.C. 102(b) rejection, Nishikawa teaches this limitation in view of Applicant’s originally filed specification at paragraph 5, which states that “There are always two waves propagating in opposite directions within a pipe that has flow”; thus, because there are always two waves propagating in the flow, pulses will implicitly reflect back from Nishikawa’s junction “S” to Nishikawa’s outlets at the time point claimed; under the 35 U.S.C. 103(a) rejection, Applicant’s conduit lengths are not specifically disclosed; however, it is noted that pulse reflection back from the junction “S” implicitly occurs during Nishikawa’s operation, as admitted by Applicant at paras. 5, 10-11, & 25 of the published specification, and Nishikawa specifically teaches optimizing conduit lengths for the purpose of minimizing pulsations; please also refer to the 112(b) rejection above, which details why the term “near” is indefinite); and a second conduit (34B) having a first end in fluid communication with the outlet of the second cylinder (see flow arrows), a second end in fluid communication with the junction (S) (see flow arrows), and a length (as shown) to reflect a pulse emanating from the second cylinder (implicit to the fluid flow within a pipe) back from the junction to the outlet of the second cylinder when the second piston is near the middle of its stroke between the first and second ends of the second cylinder (under the 35 U.S.C. 102(b) rejection, Nishikawa teaches this limitation in view of Applicant’s originally filed specification at paragraph 5, which states that “There are always two waves propagating in opposite directions within a pipe that has flow”; thus, because there are always two waves propagating in the flow, pulses will implicitly reflect back from 35 U.S.C. 103(a) rejection, Applicant’s conduit lengths are not specifically disclosed; however, it is noted that pulse reflection back from the junction “S” implicitly occurs during Nishikawa’s operation, as admitted by Applicant at paras. 5, 10-11, & 25 of the published specification, and Nishikawa specifically teaches optimizing conduit lengths for the purpose of minimizing pulsations; please also refer to the 112(b) rejection above, which details why the term “near” is indefinite).

	As noted above, Nishikawa discloses a reciprocating compressor (P3) for compressing natural gas, and contains two cylinders (32A, 32B), each with its own reciprocating piston therein (col 1, lines 9-15).  The pistons reciprocate between first and second opposing ends of the cylinders (i.e. distal and proximal ends) in order to intake natural gas through a cylinder inlet, compress it therein, and discharge it outwardly via a cylinder outlet in a well-known manner (col. 5, line 59 - col. 6, line 28).  Nishikawa additionally discloses the use of first and second conduits (34A, 34B) in fluid communication with the first and second cylinders (32A, 32B).  These conduits receive compressed gas from the two cylinders (32A, 32B) and convey their respective compressed gas flows to a common junction (S) (Fig. 3; col. 5, line 64 - col. 6, line 7). 
Regarding the 35 U.S.C. 102(b) rejection, given that Applicant’s specification (at paragraph 5) specifically states that “There are always two waves propagating in opposite directions within a pipe that has flow”, Nishikawa’s compressor outlet pipe arrangement alone would implicitly reflect pulses from junction “S” back to the cylinder outlet at all piston positions, thereby meeting all limitations of the claims.  
Regarding the 35 U.S.C. 103(a) rejection, the Examiner recognizes that Nishikawa does not specifically disclose any particular lengths for first and second conduits (34A, 34B), and thus, does not specifically teach conduit lengths that reflect pulses in the manner claimed by Applicant.  However, it is the lengths of these connecting tubes are selected such that pressure waves of the compressed gases compete with each other at the joining point for a time period encompassing one rotation of the crankpin, whereby a pulsation resulting from gas flow discharged in concentration is decreased (Abstract).  Nishikawa further discloses that such an arrangement provides increased gas flow (col. 2, lines 17-20), reduces muffler size/cost (col. 2, lines 38-42), and improves pulsation attenuation through gas interference concepts (col. 3, lines 22-26).  With reference to Figures 7-8, Nishikawa also discloses selecting particular lengths for a plurality of merging gas flow conduits (merge at schematic point “T”; Fig. 7) in order to reduce gas flow pulsations according to a given compressor design (Abstract; col. 8, line 21 – col. 9, line 10).  Therefore, it is clear that Nishikawa discloses the well-known ability of those of ordinary skill in the art of mufflers and pulsation to design a set of merging gas flow conduits according to the pulsation environment of a given reciprocating compressor.  Although Nisikawa discloses that pulsation interactions at the junction occur “for a time period encompassing one rotation of the crankpin” (which would seem to embody all piston positions, including those claimed by Applicant), Nishikawa does not specifically disclose that pulsations reflect back to the respective cylinder outlets at specifically timed piston events, as claimed.  However, as discussed above, Applicant must note that these pulse reflection limitations are functional limitations which are attempting to define a structural element within an apparatus claim.  Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, upstream wave reflections are implicit to such a structure.  Applicant's specification specifically states "At discontinuities in the pipe flow conditions and geometry, such as at junctions of multiple routes of fluid flow and with respect to diameter changes, wave reflection normally occurs” (para. 25), and goes on to even more definitively state "There are always two waves propagating in opposite directions within a pipe that has flow” (para. 5).  Applicant further states “When the cross sectional area of the pipe changes, part of the wave continues to propagate and the remainder of the wave reflects in the opposite direction. When pipes branch or terminate, part of the wave continues to propagate and the remainder of the wave reflects in the opposite direction" (paras. 10-11).  Those of ordinary skill in the art will understand that Nishikawa’s junction “S” forms a branch where part of the wave would reflect back upstream through the conduits (34A, 34B) to their respective compressor outlets.  As such, it is clear that Nishikawa is structurally capable of providing the claimed reflecting functionality.  Given Nishikawa’s teachings regarding optimizing conduit lengths to reduce pulsation while improving gas flow, one of ordinary skill in the art of pulsation reduction would be capable of designing (and motivated to design) a pair of conduit lengths that would provide any desired pulse reflection functionality.  The Examiner further notes that Applicant’s specification does not recite any particular lengths for the claimed conduits, and simply recites that piping system components may reflect pressure waves and pulses back to the pump, and that these reflected pulse waves may be otherwise tracked, such as by gas flow simulation software such as the one dimensional gas flow simulation software developed by OPTIMUM Power Technology. Applicant’s specification specifically recites “A designer can use the gas flow simulation software to observe the effect of positioning the junctions and other piping components that may reflect pressure waves and thus determine the pipe lengths extending to those components that cause the upstream waves so as to affect the performance of the pump and piping system” (Applicant's specification; para. 124), which further bolsters the Examiner's position that Applicant's claimed invention is simply optimizing conduit lengths in an obvious manner that could be achieved by those of ordinary skill in the art given the conduit length optimization and design teachings of Nishikawa.  If Applicant truly desires a specific set of conduit lengths that would provide an unpredictable result, then such specific structural lengths should be positively recited within the claim.  Therefore, to one of ordinary skill desiring a reciprocating compressor with improved pulsation attenuation, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the lengths of Nishikawa’s conduits (34A, 34B) according to a given compressor speed/frequency so as to properly reflect pulses back upstream from the junction “S” to the compressor outlets in order to obtain predictable results; those results being improved pulsation attenuation with improved compressor performance.

In regards to Claims 7-8 & 13, natural gas is expelled from the first cylinder (32A) when the first piston is moving toward the first end (i.e. right end, thus reaching top dead center) of the first cylinder (apparent in Fig. 3), natural gas flows into the first cylinder (32A) when the first piston is moving toward the second end (i.e. left end, thus reaching bottom dead center) of the first cylinder (apparent in Fig. 3), natural gas is expelled from the second cylinder (32B) when the second piston is moving toward the first end (i.e. right end, thus reaching top dead center) of the second cylinder (apparent in Fig. 3), and natural gas flows into the second cylinder (32B) when the second piston is moving toward the second end (i.e. left end, thus reaching bottom dead center) of the second cylinder (apparent in Fig. 3).  Additionally, each of these claims goes on to recite similar functional language regarding when pressure pulsations reflect back from the junction to the cylinder outlets.  Although Applicant cites slight variations in this near the first end”, “near the second end”, or “near the middle of its stroke”), all variations ultimately center upon optimizing a conduit length relative to piston time points in order to best dampen pulsations via reflection and achieve improved compressor efficiency (i.e. optimum flow rates with minimal pulsations).  
Regarding the 35 U.S.C. 102(b) rejection, given that Applicant’s specification (at paragraph 5) specifically states that “There are always two waves propagating in opposite directions within a pipe that has flow”, Nishikawa’s compressor outlet pipe arrangement alone would implicitly reflect pulses from junction “S” back to the cylinder outlet at all piston positions (including when the piston is near a cylinder end and when the piston is near the middle of its stroke, as claimed), thereby meeting all limitations of the dependent claims.  
Regarding the 35 U.S.C. 103(a) rejection, the Examiner recognizes that Nishikawa does not specifically disclose any particular lengths for first and second conduits (34A, 34B), and thus, does not specifically teach conduit lengths that reflect pulses in the manner claimed by Applicant.  However, as described previously above, Nishikawa discloses that pulsation interactions at the junction “S” occur “for a time period encompassing one rotation of the crankpin” (which would seem to embody all piston positions, including those claimed by Applicant) (see Abstract).  However, Nishikawa does not specifically disclose that pulsations reflect back to the cylinder outlets at Applicant’s claimed piston time points, as claimed.  However, as discussed above, Applicant must note that these pulse reflection limitations are functional limitations which are attempting to define a structural element within an apparatus claim.  Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Nishikawa clearly discloses all the structural limitations of the claimed invention, including first and second conduits (34A, 34B) having fixed lengths that extend between respective compressor outlets and a common junction “S” (Fig. 3).   This junction "S" represents a pipe branch having a change in pipe shape and diameter, and as noted by Applicant’s specification, upstream wave reflections are implicit to such a structure.  Applicant's specification specifically states "At discontinuities in the pipe flow conditions and geometry, such as at junctions of multiple routes of fluid flow and with respect to diameter changes, wave reflection normally occurs” (para. 25), and goes on to even more definitively state "There are always two waves propagating in opposite directions within a pipe that has flow” (para. 5).  Applicant further states “When the cross sectional area of the pipe changes, part of the wave continues to propagate and the remainder of the wave reflects in the opposite direction. When pipes branch or terminate, part of the wave continues to propagate and the remainder of the wave reflects in the opposite direction" (paras. 10-11).  Those of ordinary skill in the art will understand that Nishikawa’s junction “S” forms a branch where part of the wave would reflect back upstream through the conduits (34A, 34B) to their respective compressor outlets.  As such, it is clear that Nishikawa is structurally capable of providing the claimed reflecting functionality.  If Applicant desires for some particular conduit lengths, then such lengths must be positively and definitively recited within the claims.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the conduit length according to the particular pulsation environment of a given reciprocating compressor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).  The Examiner must respectfully assert that given Nishikawa’s teachings regarding optimizing conduit lengths to reduce pulsation while improving gas flow, one of ordinary skill in the art of pulsation reduction not recite any particular lengths for the claimed conduits, and simply recites that piping system components may reflect pressure waves and pulses back to the pump, and that these reflected pulse waves may be otherwise tracked, such as by gas flow simulation software such as the one dimensional gas flow simulation software developed by OPTIMUM Power Technology. Applicant’s specification specifically recites “A designer can use the gas flow simulation software to observe the effect of positioning the junctions and other piping components that may reflect pressure waves and thus determine the pipe lengths extending to those components that cause the upstream waves so as to affect the performance of the pump and piping system” (Applicant's specification; para. 124), which further bolsters the Examiner's position that Applicant's claimed invention is merely optimizing conduit lengths in a manner that can be achieved by those of ordinary skill in the art given the conduit length optimization and design teachings of Nishikawa.  If Applicant truly desires a specific set of conduit lengths that would provide an unpredictable result, then such specific structural lengths should be positively recited within the claim.  Therefore, to one of ordinary skill desiring a reciprocating compressor with improved pulsation attenuation, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the lengths of Nishikawa’s conduits (34A, 34B) according to a given compressor speed/frequency so as to properly reflect pulses back upstream from the junction “S” to the compressor outlets at Applicant’s claimed time points in order to obtain predictable results; those results being improved pulsation attenuation with improved compressor performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see US 3,820,921 to Thayer, US 5,507,151 to Ring, US 1,677,539, and US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC